                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
United States of America
                                                  JUDGMENT IN A CRIMINAL CASE
    v.                                            (For Offenses Committed On or After November 1, 1987)

Cesar Rodriguez-Valles                            No. CR-20-01633-001-TUC-SHR (DTF)
                                                  Thomas Frank Jacobs (CJA)
                                                  Attorney for Defendant
USM#: 65140-408                    ICE# AXXXXXXXX

THE DEFENDANT ENTERED A PLEA OF guilty on 10/28/2020 to the Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 8, U.S.C. §1326(a), Reentry of Removed Alien,
with sentencing enhancement pursuant to Title 8, U.S.C. §1326(b)(1), a Class C Felony offense, as
charged in the Indictment.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of EIGHT (8) MONTHS, with credit for time served. Upon release from
imprisonment, the defendant shall be placed on supervised release for a term of THIRTY-SIX (36)
MONTHS.

                              CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: REMITTED                     FINE: WAIVED               RESTITUTION: N/A

The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

On motion of the Government, the special assessment is REMITTED.

                                      SUPERVISED RELEASE

It is ordered that while on supervised release, the defendant must comply with the mandatory and
standard conditions of supervision as adopted by this court, in General Order 17-18, which incorporates
the requirements of USSG §§ 5B1.3 and 5D1.2. Of particular importance, the defendant must not commit
another federal, state, or local crime during the term of supervision. Within 72 hours of sentencing or
release from the custody of the Bureau of Prisons the defendant must report in person to the Probation
Office in the district to which the defendant is released. The defendant must comply with the following
conditions:
CR-20-01633-001-TUC-SHR (DTF)                                                               Page 2 of 4
USA vs. Cesar Rodriguez-Valles

                                  MANDATORY CONDITIONS

1)   You must not commit another federal, state or local crime.
2)   You must not unlawfully possess a controlled substance. The use or possession of marijuana, even
     with a physician's certification, is not permitted.
3)   You must refrain from any unlawful use of a controlled substance. The use or possession of
     marijuana, even with a physician's certification, is not permitted. Unless suspended by the Court,
     you must submit to one drug test within 15 days of release from imprisonment and at least two
     periodic drug tests thereafter, as determined by the court.

                                    STANDARD CONDITIONS

1)   You must report to the probation office in the federal judicial district where you are authorized to
     reside within 72 hours of sentencing or your release from imprisonment, unless the probation
     officer instructs you to report to a different probation office or within a different time frame.
2)   After initially reporting to the probation office, you will receive instructions from the court or the
     probation officer about how and when you must report to the probation officer, and you must
     report to the probation officer as instructed.
3)   You must not knowingly leave the federal judicial district where you are authorized to reside
     without first getting permission from the court or the probation officer.
4)   You must answer truthfully the questions asked by your probation officer.
5)   You must live at a place approved by the probation officer. If you plan to change where you live
     or anything about your living arrangements (such as the people you live with), you must notify
     the probation officer at least 10 days before the change. If notifying the probation officer in
     advance is not possible due to unanticipated circumstances, you must notify the probation officer
     within 72 hours of becoming aware of a change or expected change.
6)   You must allow the probation officer to visit you at any time at your home or elsewhere, and you
     must permit the probation officer to take any items prohibited by the conditions of your
     supervision that he or she observes in plain view.
7)   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
     probation officer excuses you from doing so. If you do not have full-time employment you must
     try to find full-time employment, unless the probation officer excuses you from doing so. If you
     plan to change where you work or anything about your work (such as your position or your job
     responsibilities), you must notify the probation officer at least 10 days before the change. If
     notifying the probation officer at least 10 days in advance is not possible due to unanticipated
     circumstances, you must notify the probation officer within 72 hours of becoming aware of a
     change or expected change.
8)   You must not communicate or interact with someone you know is engaged in criminal activity. If
     you know someone has been convicted of a felony, you must not knowingly communicate or
CR-20-01633-001-TUC-SHR (DTF)                                                              Page 3 of 4
USA vs. Cesar Rodriguez-Valles

       interact with that person without first getting the permission of the probation officer.
9)     If you are arrested or questioned by a law enforcement officer, you must notify the probation
       officer within 72 hours.
10)    You must not own, possess, or have access to a firearm, ammunition, destructive device, or
       dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of
       causing bodily injury or death to another person such as nunchakus or tasers).
11)    You must not act or make any agreement with a law enforcement agency to act as a confidential
       human source or informant without first getting the permission of the court.
12)    If the probation officer determines that you pose a risk to another person (including an
       organization), the probation officer may require you to notify the person about the risk and you
       must comply with that instruction. The probation officer may contact the person and confirm that
       you have notified the person about the risk.
13)    You must follow the instructions of the probation officer related to the conditions of supervision.

                                      SPECIAL CONDITIONS

The following special conditions are in addition to the conditions of supervised release or supersede any
related standard condition:

1)     If deported, you must not re-enter the United States without legal authorization.

THE COURT FINDS that you have been sentenced in accordance with the terms of the plea agreement
and that you have waived your right to appeal and to collaterally attack this matter. The waiver has been
knowingly and voluntarily made with a factual basis and with an understanding of the consequences of
the waiver.

The Court may change the conditions of probation or supervised release or extend the term of
supervision, if less than the authorized maximum, at any time during the period of probation or
supervised release. The Court may issue a warrant and revoke the original or any subsequent sentence
for a violation occurring during the period of probation or supervised release.

The Court orders commitment to the custody of the Bureau of Prisons.

Date of Imposition of Sentence: Thursday, February 04, 2021

       Dated this 5th day of February, 2021.
CR-20-01633-001-TUC-SHR (DTF)                                                                                                    Page 4 of 4
USA vs. Cesar Rodriguez-Valles


                                                                             RETURN

  I have executed this Judgment as follows:
                                                                                                                               , the institution
  defendant delivered on                                          to                                     at
  designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


  United States Marshal                                                                            By:        Deputy Marshal



CR-20-01633-001-TUC-SHR (DTF)- Rodriguez-Valles 2/4/2021 - 10:43 AM
